PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal from the order denying the motion for post conviction relief rendered on July 21, 2004, in Escambia County Circuit Court case numbers 00-1357 and 00-3031. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
PETITION GRANTED-
WOLF, C.J., BARFIELD and LEWIS, JJ., concur.